DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”).

As to Claim 1, Gupta teaches a distributed storage system for storing context data received from a data delivery system, the distributed storage system comprising a context data store (Gupta: at least ¶0051; “Database 610 may be implemented as a Bε-tree as discussed above”; ¶0048 explains that “database 610 may be implemented as software-defined storage such as VMware vSAN that clusters together server-attached hard disks and/or solid state drives (HDDs and/or SSDs)” and “database 610 may be implemented as one or more storage devices”) comprising a plurality of nodes for storing said context data (Gupta: at least ¶0016; “for example, leaf node 130 stores the key-value pair corresponding to the key “65.” The leaf nodes in B-tree 100 each store a single key-value pair but an individual node may store additional key-value pairs”), wherein the nodes are each associated with a node score range (Gupta: at least ¶0016; “root node 110 includes two key-value pairs, “20” and “50”. These key-value pairs indicate that key-value pairs with keys less than “20” can be found by accessing branch node 120, key-value pairs with keys greater than “20” but less than “50” can be found by accessing branch node 122, and key-value pairs with keys greater than “50” can be found by accessing branch node 124”; note: the ranges are, for example, value<20, value>50 and 20<value<50), the nodes comprising at least one auxiliary data structure storing a mapping between a key and auxiliary information (Gupta: at least ¶0018; “these key-value pairs may store data as well as pointers to which child nodes to access in order to find other key-value pairs within B.sup.ε-tree 150”; ¶0016 also discloses “key-value pair that is stored in a child node”), wherein each auxiliary data structure is associated with an auxiliary score range (Gupta: at least Fig. 1, ¶0045; “child nodes of node 2 including key-value pairs within the range of keys”; ¶0016 also discloses “for example, leaf node 130 stores the key-value pair corresponding to the key “65”” – 65 is associated with range greater than 60 of node 124), the distributed storage system being configured to: receive a message from an external application server in the data delivery system (Gupta: at least ¶¶0020 & 0030; “Messages generally indicate a write operation to be performed on B.sup.ε-tree 150, such as inserting a key-value pair, deleting a key-value pair, or modifying a key-value pair” and “receives messages and stores the messages in a buffer”), the message comprising context data represented by a key-value pair (Gupta: at least ¶0020; “the message itself may be a key-value pair and have as its key, the key of the key-value pair on which the operation is to be performed”), and auxiliary information associated with said key-value pair (Gupta: at least Fig. 1, ¶0015; “branch nodes 120-124” and “leaf nodes with no children” including node 130 containing information associated with key-value pair of parent nodes);
determine the node score range, among said node score ranges associated with the nodes, which comprises a score value (Gupta: at least Fig. 1, ¶0016; “leaf node 130 stores the key-value pair corresponding to the key “65” that corresponds to the range of “greater than “50”” from the ranges of “less than “20””, “greater than “20” but less than “50”” and “greater than “50””);
store the key-value pair in the node (Gupta: at least ¶0016; “each node of B-tree 100 stores at least one key-value pair”) corresponding to said node score range (Gupta: at least ¶0016; “root node 110 includes two key-value pairs, “20” and “50”. These key-value pairs indicate that key-value pairs with keys less than “20” can be found by accessing branch node 120, key-value pairs with keys greater than “20” but less than “50” can be found by accessing branch node 122, and key-value pairs with keys greater than “50” can be found by accessing branch node 124”; Fig. 1 further shows range of less than 20 corresponding to Node 2 and range of less than 50 but greater than 20 corresponding to Node 3), determine the auxiliary score range, among said auxiliary score ranges associated with the auxiliary data structures, which comprises the score value (Gupta: at least Fig. 1, ¶0045; “child nodes of node 2 including key-value pairs within the range of keys”; ¶0016 also discloses “for example, leaf node 130 stores the key-value pair corresponding to the key “65”” – 65 is associated with range greater than 60 of node 124); and
store the auxiliary information in the auxiliary data structure corresponding to the determined auxiliary score range (Gupta: at least Fig. 1, ¶0016; “for example, leaf node 130 stores the key-value pair corresponding to the key “65”” - node containing 65 corresponding to the range of greater than 60; Fig. 1 also shows node containing 55 corresponding to the range of less than 60).
Gupta does not explicitly disclose, but Conner discloses apply a hashing function to an identifier of the key, which provides a score value (Conner: at least Col. 6 Lines 8-19; “Key 220 is hashed by hash function 222 into hash value 224, which is then mathematically combined through hash function 226 with each of the hash values 214-218. The result from each of these hash operations is a value which is regarded as a score that indicates the level of association between the key and a particular target. Scores 228-232 are then compared to each other to find the lowest or highest score, and the target which produced the lowest or highest score is regarded as the target with which the key should be associated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Conner’s feature of apply a hashing function to an identifier of the key, which provides a score value (Conner: at least Col. 6 Lines 8-19) with Gupta’s distributed storage system.
The suggestion/motivation for doing so would have been to perform “hash-based routing” of request(s)/message(s) (Conner: at least Col. 6 Lines 20-23; “In the example, target 208 produced the best score, so assuming that key 220 is a URL, then the URL would be sent to the proxy server represented by target 208”).
Claim 15 (a method claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 2, Gupta and Conner teach the distributed storage system of claim 1, wherein the distributed storage system comprises an initialisation unit configured to initially store each auxiliary data structure in a node of the context data store (Gupta: at least ¶0051; “Database 610 may be implemented as a Bε-tree as discussed above”; note: the tree store all nodes and their content), the initialisation unit being configured to store an auxiliary data structure in a node if the node score range associated with the node includes the lower threshold of the auxiliary score range associated with the auxiliary data structure (Gupta: at least Fig. 1, ¶0045; “child nodes of node 2 including key-value pairs within the range of keys”; ¶0016 also discloses “for example, leaf node 130 stores the key-value pair corresponding to the key “65”” – 65 is associated with range greater than 60 of node 124; Fig. 1 also shows, for example, left child node of node 120 associated with lower threshold of less than 10).

As to Claim 3, Gupta and Conner teach the distributed storage system of claim 1, wherein the identifier of the key to which the hashing function is applied is the name of the key (Conner: at least Col. 6 Lines 8-19; “Key 220 is hashed by hash function 222 into hash value 224, which is then mathematically combined through hash function 226 with each of the hash values 214-218. The result from each of these hash operations is a value which is regarded as a score that indicates the level of association between the key and a particular target”; Col. 6 Lines 20-21 further disclose “assuming that key 220 is a URL” – where URL is name of a server).

As to Claim 4, Gupta and Conner teach the distributed storage system of claim 2, wherein the initialisation unit is configured to generate a name for each auxiliary data structure (Gupta: at least ¶¶0001, 0016; “each node of B-tree 100 stores at least one key-value pair” and “a key is an identifier of data”; note: identifier as name) associated with an auxiliary score range (Gupta: at least ¶0045; “child nodes of node 2 including key-value pairs within the range of keys”; ¶0016 also discloses “for example, leaf node 130 stores the key-value pair corresponding to the key “65”” – 65 is associated with range greater than 60 of node 124).
Gupta does not explicitly disclose, but Conner discloses the name being selected such that the application of the hashing function to the name of the auxiliary data structure provides a score value which corresponds to the lower threshold of the auxiliary score range associated with the auxiliary data structure (Conner: at least Col. 6 Lines 8-19; “Key 220 is hashed by hash function 222 into hash value 224, which is then mathematically combined through hash function 226 with each of the hash values 214-218. The result from each of these hash operations is a value which is regarded as a score that indicates the level of association between the key and a particular target. Scores 228-232 are then compared to each other to find the lowest or highest score, and the target which produced the lowest or highest score is regarded as the target with which the key should be associated”; note: lowest as lower threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Conner’s feature of the name being selected such that the application of the hashing function to the name of the auxiliary data structure provides a score value which corresponds to the lower threshold of the auxiliary score range associated with the auxiliary data structure (Conner: at least Col. 6 Lines 8-19) with Gupta’s distributed storage system.
The suggestion/motivation for doing so would have been to perform “hash-based routing” of request(s)/message(s) (Conner: at least Col. 6 Lines 20-23; “In the example, target 208 produced the best score, so assuming that key 220 is a URL, then the URL would be sent to the proxy server represented by target 208”).

As to Claim 7, Gupta and Conner teach the distributed storage system of claim 1, wherein the distributed storage system comprises at least one proxy configured to exchange messages with the data delivery system (Conner: at least Col. 5 Line 66 – Col. 6 Line 2; “FIG. 2A shows target set 202 containing targets 204-208, which could be a set of proxy servers”; Col. 6 Lines 20-22 further disclose “target 208 produced the best score, so assuming that key 220 is a URL, then the URL would be sent to the proxy server represented by target 208”).

As to Claim 12, Gupta and Conner teach the distributed storage system of claim 1, wherein each node comprises a server, the distributed storage system comprising issuing one or more commands to the server corresponding to the destination node to store the auxiliary information in a node (Gupta: at least ¶0020; “messages generally indicate a write operation to be performed on B.sup.ε-tree 150, such as inserting a key-value pair, deleting a key-value pair, or modifying a key-value pair”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2010/0010967 by Muller et al. (“Muller”).

As to Claim 5, Gupta and Conner teach the distributed storage system of claim 4.
Gupta does not explicitly disclose, but Conner discloses wherein the name of each auxiliary data structure comprises a name suffix, the name suffix being selected such that the application of the hashing function to the name of the auxiliary data structure provides a score value corresponding to the lower threshold of the auxiliary score range associated with the auxiliary data structure (Conner: at least Col. 6 Lines 8-19; “Key 220 is hashed by hash function 222 into hash value 224, which is then mathematically combined through hash function 226 with each of the hash values 214-218. The result from each of these hash operations is a value which is regarded as a score that indicates the level of association between the key and a particular target. Scores 228-232 are then compared to each other to find the lowest or highest score, and the target which produced the lowest or highest score is regarded as the target with which the key should be associated”; note: lowest as lower threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Conner’s feature of wherein the name of each auxiliary data structure comprises a name suffix, the name suffix being selected such that the application of the hashing function to the name of the auxiliary data structure provides a score value corresponding to the lower threshold of the auxiliary score range associated with the auxiliary data structure (Conner: at least Col. 6 Lines 8-19) with Gupta’s distributed storage system.
The suggestion/motivation for doing so would have been to perform “hash-based routing” of request(s)/message(s) (Conner: at least Col. 6 Lines 20-23; “In the example, target 208 produced the best score, so assuming that key 220 is a URL, then the URL would be sent to the proxy server represented by target 208”).
Gupta and Conner do not explicitly disclose, but Muller discloses wherein the name of each auxiliary data structure comprises random letters (Muller: at least ¶0029; “The unique identifier 162 is a randomly generated universally unique identifier (UUID) in one embodiment. The UUID, also described as a node ID in the latter part of the specification, is generated in one embodiment by the SHA-1 (Secured Hash Algorithm) r random number generation process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muller’s feature of wherein the name of each auxiliary data structure comprises random letters (Muller: at least ¶0029) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to implement a “logical data structure of the log-based data storage” (Muller: at least ¶0028) that can “accommodate a variety of data applications” (Muller: at least ¶0030).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2020/0226116 by Yen et al. (“Yen”).

As to Claim 6, Gupta and Conner teach the distributed storage system of claim 1.
Gupta and Conner do not explicitly disclose, but Yen discloses wherein the system is hosted in a cloud system (Yen: at least ¶0011; “the temporary index table, the cache index table, the newly created index table and the result index table has a data structure of B-tree. Since balance number have good data order, therefore the fast index creation system for a cloud big data database can retrieve one of the data more quickly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yen’s feature of wherein the system is hosted in a cloud system (Yen: at least ¶0011) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to implement “fast index creation system for a cloud big data database” that “can retrieve one of the data more quickly” (Yen: at least ¶0011).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2006/0080273 by Degenaro et al. (“Degenaro”).

As to Claim 8, Gupta and Conner teach the distributed storage system of claim 7.
Gupta and Conner do not explicitly disclose, but Degenaro discloses wherein the number of proxies used by the distributed storage system is determined dynamically from the number of requests received from said application servers per second (Degenaro: at least ¶0031; “requests can be directed in a more effective manner so that the same 4 servers might service 20 or more requests per second, and adding 2 additional servers may improve response time and/or enable 30 or more requests per second”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Degenaro’s feature of wherein the number of proxies used by the distributed storage system is determined dynamically from the number of requests received from said application servers per second (Degenaro: at least ¶0031) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to route “… requests in consideration of their content” in a “more effective manner” to improve request response time (Degenaro: at least ¶0031).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2005/0086527 by Jackson.

As to Claim 9, Gupta and Conner teach the distributed storage system of claim 1.
Gupta and Conner do not explicitly disclose, but Jackson discloses wherein the distributed storage system is configured to add an identifier to each message received from the data delivery system, the identifier identifying an application server of the data delivery system from which originates the message (Jackson: at least ¶¶0030, 0045; “embedding a message identifier, message originator identifier, and message recipient identifier into a message”; “message identifier 301 message expiration 303, message originator 305 … may be MIME encoded parts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jackson’s feature of wherein the distributed storage system is configured to add an identifier to each message received from the data delivery system, the identifier identifying an application server of the data delivery system from which originates the message (Jackson: at least ¶¶0030, 0045) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to maintain encrypted message header metadata such as “message header comprising the message identifier, a message originator identifier, and at least one recipient identifier” (Jackson: at least ¶0033; “encrypting a message header comprising the message identifier, a message originator identifier, and at least one recipient identifier”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of 2011/0216769 by Lakshmanan et al. (“Lakshmanan”).

As to Claim 10, Gupta and Conner teach the distributed storage system of claim 1, wherein the nodes score ranges are delimited by a system lower threshold and a system upper threshold (Gupta: at least Fig. 1, ¶0016; “key-value pairs with keys greater than “50” can be found by accessing branch node 124” where upper threshold can be greater than “60” of node 124; Fig. 1 also shows, for example, left child node of node 120 associated with lower threshold of less than 10).
Gupta and Conner do not explicitly disclose, but Lakshmanan discloses the hashing function comprising applying a CRC function modulo (Lakshmanan: at least ¶0011; “the hash function can be a CRC, cryptographic hash function, randomizing function, etc”) the system upper threshold (Lakshmanan: at least ¶¶0032, 0034; “H and L denote the ceiling (upper limit) and floor (lower limit) values of the range for the range comparator”, “it should be recognized that if the hash value 309 is equal to the upper limit value H of a range, then the MSB values of both the subtracters will be `0`”; ¶¶0029, 0031 further disclose “because of non-overlapping ranges of range comparators 310a-d, the hash value will fall within the range of only one range comparator)” and “the computed hash value 309 can be fed to range comparators 310a-d. Each range comparator can represent a range that corresponds to a single path among multiple paths from the source switch to the destination switch”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lakshmanan’s feature of the hashing function comprising applying a CRC function modulo (Lakshmanan: at least ¶0011) the system upper threshold (Lakshmanan: at least ¶¶0029, 0031-0032, 0034) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to allow for “dynamic selection of routing paths” (Lakshmanan: at least ¶0002) and “dynamically achieve asymmetric distribution of traffic over a given set of paths” (Lakshmanan: at least ¶0030).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2002/0087499 by Stockfisch.

As to Claim 11, Gupta and Conner teach the distributed storage system of claim 1.
Gupta and Conner do not explicitly disclose, but Stockfisch discloses wherein the number of node score ranges assigned to the nodes of the data context store is dynamically changed during runtime by generating a permutation of the ranges (Stockfisch: at least ¶0057; “a more generic tree 702 is preferred over a less generic tree 701, because only one split value (X1 ≤ 0.40) is used in tree 702. Tree 701 is not preferred because two split values (X1 ≤ 0.35, X1 ≤ 0.45) are used in tree 701”; note: split into ranges where split that generates more ranges is not preferred).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stockfisch’s feature of wherein the number of node score ranges assigned to the nodes of the data context store is dynamically changed during runtime by generating a permutation of the ranges (Stockfisch: at least ¶0057) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to form “a decision tree that simultaneously classifies multiple properties of items” (Stockfisch: at least ¶0024).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US Patent 5,764,877 by Lomet et al. (“Lomet”).

As to Claim 13, Gupta and Conner teach the distributed storage system of claim 1.
Gupta and Conner do not explicitly disclose, but Lomet discloses, wherein context data are retrieved from the distributed storage system by the data delivery system to restore an interrupted session (Lomet: at least Col. 2 Lines 39-41 & 47-49; “nodes including history nodes which are regularly backed-up and including current nodes” and “using the backed-up history nodes to recover from an undesired and abnormal system interruption”; Fig. 2 further shows key-value pairs in nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lomet’s feature of wherein context data are retrieved from the distributed storage system by the data delivery system to restore an interrupted session (Lomet: at least Fig. 2, Col. 2 Lines 39-41 & 47-49) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to perform recovery by restoring “… all damaged current nodes that have backups from the most recent accessible history nodes” (Lomet: at least Col. 15 Lines 1-6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0370239 by Gupta et al. (“Gupta”) in view of US Patent 7,876,748 by Conner et al. (“Conner”), and further in view of US PGPUB 2014/0280697 by Ambach et al. (“Ambach”).
	
As to Claim 14, Gupta and Conner teach the distributed storage system of claim 13.
Gupta and Conner do not explicitly disclose, but Ambach discloses wherein said auxiliary information comprises the expiry date of the context data (Ambach: at least ¶¶0012, 0081; “expiration of a predetermined period of time” and “expiration of a predefined grace period”), the distributed storage system comprising a time-out Handler configured to check the expiry date associated with each key-value pair stored in the context data store at different checking times (Ambach: at least ¶0084; “deregistration module 308 scans the global data store and completely removes key-value pairs marked for deletion from the data store”), the time-out handler being further configured to delete a key/value pair from the context data store if the expiry date associated with the key-value pair has been reached or exceeded at a verification time (Ambach: at least ¶¶0081, 0084; “deregistration module 308 removes key-value pairs marked for deletion in response to the expiration of a predefined grace period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ambach’s features of wherein said auxiliary information comprises the expiry date of the context data (Ambach: at least ¶¶0012, 0081), the distributed storage system comprising a time-out Handler configured to check the expiry date associated with each key-value pair stored in the context data store at different checking times (Ambach: at least ¶0084), the time-out handler being further configured to delete a key/value pair from the context data store if the expiry date associated with the key-value pair has been reached or exceeded at a verification time (Ambach: at least ¶¶0081, 0084) with the distributed storage system disclosed by Gupta and Conner.
The suggestion/motivation for doing so would have been to perform removal of information (Ambach: at least ¶¶0012, 0084) stored as key-value pairs from a database (Ambach: at least ¶0076).

Relevant Prior Art
NPL “Large-Scale Key-Value Stores” by Hao discloses “Lookup with B+ tree supports exact match (Equal) or range (greater than or equal to a key). Like a hash table, B+ tree supports record insertion, deletion, and iteration of all records in the tree” (Hao: pg. 6, Lines 1-7 of Left Col.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
25 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168